Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Marc Baumgartner on February 7, 2022.

The application has been amended as follows: 
IN THE CLAIMS:

Claim 10 has been rewritten as follows:

	10.  (Currently amended) A closed cell foam article, comprising: a main body having an exterior surface having a curvature, and an interior surface defining a cavity extending to the exterior surfaces such that the cavity has two openings exposed at the exterior surface of the main body; and a core disposed in the cavity and sized to substantially fill the cavity such that the core is secured in the main body via an interference fit, and the core having at two opposing ends, two surfaces exposed to the exterior surface of the main body such that the exposed surfaces of the core align with the curvature of the exterior surface of the main body, and wherein the core and the two openings are sized to allow the core to be inserted into said cavity, after the core has been manufactured to its finished form, and wherein the interior surface of the main body includes a generally spherical or generally prolate spheroidal concave section, and the core includes a complementary generally spherical or generally prolate spheroidal convex portion complementing the concave portion and engaging with the concave portion of the main body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711